Citation Nr: 0513766	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss, left ear.

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to April 
1979, and from December 1981 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for left ear hearing loss 
and rated it as noncompensable (0 percent disabling).

In that rating decision, the RO also increased the evaluation 
of the veteran's service-connected residuals of a right foot 
fracture from noncompensable to 10 percent disabling.  In his 
January 2003 substantive appeal (Appeal to Board of Veterans' 
Appeals - VA Form 9), the veteran indicated that he was 
appealing his left ear hearing loss claim, as well as his 
claim for residuals of a right foot fracture.  In a 
subsequent VA Form 9, dated in March 2003, the veteran 
indicated that he wished to appeal only the decision on his 
claim for left ear hearing loss.  Since that VA Form 9 
occurred at a later date, the Board construes the veteran's 
statement in the March 2003 VA Form 9 as a withdrawal of his 
claim of entitlement to an increased rating for residuals of 
a left foot fracture.  See 38 C.F.R. § 20.204(b) (2004).

In February 2004, the Board remanded the veteran's claim for 
issuance of a letter consistent with the Veterans Claims 
Assistance Act (VCAA) and to clarify whether the veteran 
wished to be represented during his appeal.  A letter 
consistent with the requirements of the VCAA was issued in 
August 2004, and, in an undated letter from the veteran, 
received in approximately March 2004, he indicated that he 
wanted to represent himself.  We, therefore, find that the RO 
has complied with the directives contained in the February 
2004 remand, and the claim is properly before the Board at 
this time.

The Board also notes that, on the veteran's January and March 
2003 VA Forms 9, he contended that he has tinnitus in his 
left ear.  The veteran had not previously raised that claim, 
nor has the RO addressed it.  Therefore, the matter is 
referred to the RO for further appropriate consideration.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that a September 2002 QTC audiological 
examination report showed pure tone thresholds in four 
frequencies from 1000 to 4000 Hertz which averaged 36 
decibels in the veteran's service-connected left ear, with a 
speech recognition of 100 percent, corresponding to Level I 
hearing.  The veteran's right ear is not service connected.

CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
hearing loss, left ear, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In private treatment records dated from January 1998 to 
January 2002, G.F., M.D., indicated that the veteran 
complained of a history of bloody, purulent drainage from his 
left ear and a slight decrease in hearing.  He had suffered 
multiple infections in the ear as a child, and was noted to 
have had a perforation in the ear.  On clinical examination, 
there was an anterior retraction pocket with a perforation 
and a polyp on the tympanic membrane.  The impression in 
January 1998 was chronic left otitis media with tympanic 
membrane perforation retraction pocket.  The ear improved the 
next month.  Dr. F noted in January 2002 that the veteran had 
conductive hearing loss on the left side.

In August 2002, the veteran underwent a private audiological 
evaluation.  Pure tone thresholds, in decibels, with the 
veteran wearing his hearing aid in his left ear, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
15
LEFT
20
20
15
25
30

No speech recognition test was conducted.

In September 2002, the veteran underwent a QTC audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
40
45
30
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was mild unilateral conductive hearing loss for the 
left ear.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  Considering 
the decisions of the Court in Pelegrini and Mayfield and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In an August 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 2002 statement 
of the case (SOC) and February 2003, April 2004, and February 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to a compensable rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the April 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Hearing Loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory 
acuity levels, from Level I for essentially normal acuity, 
through Level XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's left ear 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
veteran's non-service-connected right ear is assigned to 
Level I.

Evaluating the veteran's left ear hearing loss under the 
above criteria, the Board finds that the veteran's September 
2002 examination reveals an average pure tone threshold for 
the veteran's left ear of 36 decibels, with speech 
recognition of 100 percent.  Evaluating these test scores 
based on Table VI, found at 38 C.F.R. § 4.85, would reflect 
that the veteran's left ear hearing acuity is at Level I.  As 
noted above, his right ear is also determined to be at Level 
I.

This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation, 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would have to have total deafness in his 
non-service-connected right ear or Level X hearing in his 
service-connected left ear.  None of the examination findings 
on VA examination reflect that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concerns about 
his left ear hearing loss; however, it is impairment of 
earning capacity that is paramount.  Here, the objective 
evidence is at the crux of the matter, and it provides no 
appropriate basis for granting compensation for the level of 
left ear hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this matter, and does not find the evidence to be so 
evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of an increased 
(compensable) initial rating for the service-connected 
hearing loss, left ear.  The preponderance of the evidence is 
clearly against the claim.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in June 2002, has his hearing 
loss, left ear been more disabling than as currently rated 
under this decision.


ORDER

Entitlement to an initial compensable evaluation for hearing 
loss, left ear, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


